Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/03/2021 has been entered.
Response to Arguments
35 USC 103 Rejection
With regards to claim 1, the Applicant has amended the claim language to recite “…to detect a label based on new test data, wherein the new test data is generated by converting the layout data, or alternatively, control data, for controlling a printer while avoiding processing of a printed image.”  Due to a change in scope of the claim limitations, a new grounds of rejection is provided below.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 and 5-9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US PG PUB 20020087574 A1) as cited in the IDS filed on 12/15/2020.
With regards to claim 1, Walsh discloses a checking system for recognizing, identifying, transforming, and evaluating, using test data, a label, comprising a processor for the detection of the label and a layout processor for the creation of a layout of the label from layout data (Walsh, ¶ [0047];  Labels containing filed information (Test data) are loaded and inspected using master label (layout data) by using a device programmed to read the labels and compare data (device is interpreted to be processor and layout processor as it checks and contains master label information), wherein: the checking system also comprises a data converter processor, which is configured in such a way that it generates test data from layout data in memory in order to control the detection processor to detect a label based on new test data, wherein the new test data is generated by converting the layout data, or alternatively, control data, for controlling a printer while avoiding processing of a printed image, wherein the test data includes position, size or kind of at least one of the label or fields of the label (Walsh, ¶ [0017] & [0046];  reading device (data convertor processor) generates master label which contains different fields of information (test data) and uses master label to detect quality issues or incorrect information in loaded labels.  New test data is interpreted to be as different fields of the label and characteristics that are inspected and labels are not processed by image processing but by OCR) , wherein the detection processor automatically detects a position, size or kind of a label on a product or packaging at the position specified by the test data or at least one of the position, size or kind of a respective field of the label on the product or packaging at the position specified by the test data (Walsh, ¶ [0047];  electronic reader (detection processor) compares printed label information (test data referring to kind of label) and it would use test data to know how to inspect the printed labels using the master label)
With regards to claim 2, Walsh discloses the checking system according to claim 1, wherein the processor is configured as an image processor (Walsh, ¶ [0017];  computer (interpreted as image processor) contains master label and used to verify printed labels).

With regards to claim 3, Walsh discloses the checking system according to claim 1, wherein the test data exists as metadata (Walsh, ¶ 0047;  metadata is interpreted as data that represents other data.  Therefore, the label field information (test data) is interpreted as metadata as it describes the label and product within the label).

With regards to claim 5, the claim limitations are essentially similar to those of claim 1, but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 5.

With regards to claim 6, the claim limitations are essentially similar to those of claim 3.  Therefore, the rationale used to reject claim 3 is applied to claim 6.

With regards to claim 7, Walsh discloses the checking system of claim 1, wherein the data converter device comprises one of a stand-alone unit (Walsh, ¶ [0017];  computer interpreted as data converter device as it loads data and creates master label from layout data and contains test data), a switched circuit, or an integrated circuit.

With regards to claim 8, Walsh discloses the data converter system of claim 5, wherein the data converter device comprises one of a stand-alone unit (Walsh, ¶ [0017];  computer interpreted as data converter device as it loads data and creates master label from layout data and contains test data), a switched circuit, or an integrated circuit.
With regards to claim 9, the claim limitations are essentially similar to those of claim 1, but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D SHIN/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667